DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2	This instant Office Action is in response to Amendment filed on 12/23/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 3-6, 11-14, 19-22, 27-30 were previously objected to for allowable subject matter.
5.	Claims 33-44 are new. 
6.	Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30 and 32 are currently canceled.
7.	Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 33-44 numbered accordingly are allowed herein.

Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 12/23/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
9.	In light of amendment to the title of specification, the objection is withdrawn herein. 
10.	In light of amendment to the claims, the claim objections are withdrawn herein.


Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted 10/25/2021, 11/9/2021, and 11/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
1.   	 Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 33-44 are allowed herein and numbered accordingly.  
2.    	As to Independent Claims 1, 9, 17, and 25 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts XUE et al. US 20180049203 discloses Section [0166] The gNB send scheduling via DCI to UE to explicitly indicate the assigned resources in the time and frequency domain; Section [0149] RBs for CORESET can be explicitly configured for certain search space for the corresponding DCI format with RIV resource allocation type; Section [0160] Resource allocation the length of signaling bits corresponding to frequency domain resource allocation can be derived and used in the frequency RB assignment field in the DCI; And the prior art Yi et al. US 20190260530 discloses in Section [0056] A region for DL control channel indicates a transmission area of a physical downlink control channel (PDCCH) for Downlink control information (DCI) transmission Here, the control information transmitted by the eNB to the UE through the DCI may include information on the cell configuration that the UE should know, DL specific information such as DL scheduling; Section [0158] Further, resource allocation type per subband may be configured regardless of transmission scheme used or DCI format used; Section [0221] Each DCI may carry N bits. 
However Xue in view of Yi do not render obvious in combination with other limitations in the independent claims the claim elements receiving, by a terminal device, first downlink control information (DCI) from the network device in a terminal device-specific (UE-specific) search Space or in a common search space; and performing, by the terminal device, data transmission with the network device according to the first DCI; wherein the first DCI comprises a first information field indicating a location of a time domain resource scheduled for the data transmission, wherein the location is based on a start symbol and a quantity of symbols, 
wherein when the first DCI is received in a common search space, the start symbol and the quantity of symbols are based on the first information field and a first correspondence between (i) a value of in the first information field and (ii) the start symbol and the quantity of symbols; and wherein when the first DCI is received in a UE-specific search space, the start symbol and the quantity of symbols are based on the first information field and a second correspondence
between (i) a value of the first information field and (ii) the start symbol and the quantity of
symbols.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 33-44 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 33-44 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




January 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477